Name: 97/216/EC: Commission Decision of 26 March 1997 concerning protection measures relating to classical swine fever in the Netherlands and repealing Decision 97/122/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  tariff policy;  health;  agricultural policy;  agricultural activity
 Date Published: 1997-04-02

 Avis juridique important|31997D021697/216/EC: Commission Decision of 26 March 1997 concerning protection measures relating to classical swine fever in the Netherlands and repealing Decision 97/122/EC (Text with EEA relevance) Official Journal L 087 , 02/04/1997 P. 0024 - 0025COMMISSION DECISION of 26 March 1997 concerning protection measures relating to classical swine fever in the Netherlands and repealing Decision 97/122/EC (Text with EEA relevance) (97/216/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof,Whereas a number of outbreaks of Classical Swine Fever have occurred in the Netherlands in an area with a high density of pigs;Whereas the Netherlands have taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of Classical Swine Fever (3), as last amended by the act of Accession of Austria, Finland and Sweden;Whereas due to the increased number of outbreaks it was found necessary on 14 February 1997 to adopt Commission Decision 97/122/EC concerning certain protection measures relating to Classical Swine Fever in the Netherlands (4);Whereas due to the spread of Classical Swine Fever to two semen collection centres, it is necessary to take additional measures to reduce the risk of spread of the disease to other Member States;Whereas it is necessary to forbid the movement of live pigs and boar semen from the Netherlands to other Member States;Whereas pig embryos and ova in accordance with the provisions of Annex IV of Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (5), as last amended by Commission Decision 95/166/EC (6) are subject to the same restrictions as live pigs and therefore their movement from the Netherlands to other Member States are also forbidden;Whereas it is necessary to review this Decision before 15 April 1997;Whereas the protection measures introduced by Commission Decision 97/122/EC, in the interest of clarity, must be repealed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Netherlands shall not send the following to other Member States:(a) live pigs,(b) boar semen.Article 2 1. The Netherlands shall, at eight day intervals, present data on the Classical Swine Fever situation in the format indicated in the Annex.2. This Decision shall be reviewed before 15 April 1997.Article 3 Commission Decision 97/122/EC is hereby repealed.Article 4 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 5 This Decision is addressed to Member States.Done at Brussels, 26 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 47, 21. 2. 1980, p. 11.(4) OJ No L 45, 15. 2. 1997, p. 48.(5) OJ No L 268, 14. 9. 1992, p. 54.(6) OJ No L 117, 24. 5. 1995, p. 23.ANNEX >START OF GRAPHIC>Classical swine fever reportKringen:Reporting period:>END OF GRAPHIC>